               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF NEBRASKA

SARA M. GREINER,

                   Plaintiff,                           8:18-CV-552

vs.
                                                ORDER TO SHOW CAUSE
NANCY A. BERRYHILL, Acting
Commissioner of Social Security,

                   Defendant.


      Pursuant to Fed. R. Civ. P. 4(m), a complaint must be served within 90
days of filing the lawsuit. The plaintiff has not filed a return of service
indicating service on the United States as required by Rule 4(i), nor does the
record indicate that summons was requested or issued. And the defendant has
not voluntarily appeared. Accordingly,


      IT IS ORDERED that the plaintiff shall have until June 25, 2019
      to show why this case should not be dismissed pursuant to Rule
      4(m) or for want of prosecution. Failure to timely comply with this
      order may result in dismissal of this action without further notice.


      Dated this 11th day of June, 2019.


                                           BY THE COURT:



                                           John M. Gerrard
                                           Chief United States District Judge
